Citation Nr: 0530391	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in  Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the veteran's cause 
of death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and E.O., her daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was in no casualty status from April 1942 to March 1945, and 
had service with the regular Philippine Army from March 1945 
to February 1946, and from March 1946 to June 1946, with 
several periods of absence without leave (AWOL) during his 
service with the regular Philippine Army.  The appellant 
seeks benefits as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
application to reopen a claim for service connection for the 
veteran's cause of death.  By a February 2003 rating 
decision, the RO reopened the appellant's claim for service 
connection for the cause of the veteran's death and denied 
the claim on the merits.  In June 2005, the veteran testified 
before the Board at a travel board hearing that was held at 
the RO.  

Although the RO has adjudicated the issue of entitlement to 
service connection for the cause of the veteran's death on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The claim for service connection for the cause of the 
veteran's death was previously denied in an April 1993 rating 
decision; the appellant did not appeal that decision.

3.  Evidence received since the April 1993 decision includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran died in November 1992.  The death certificate 
lists the cause of death as cardiac arrest, secondary to 
either pulmonary embolism or myocardial infarction, with 
diarrhea listed as an other significant condition 
contributing to death but not resulting in the underlying 
cause of death.  

5.  At the time of the veteran's death, he was service-
connected for complete ankylosis of the right ankle, and for 
an ulcerating scar secondary to a gunshot wound, rated as 30 
and 10 percent disabling, respectively, for a combined 
disability rating of 40 percent.  

6.  None of the causes of the veteran's death is attributable 
to his active service or any incident therein.






CONCLUSIONS OF LAW

1.  The April 1993 RO decision that denied service connection 
for the veteran's cause of death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in April 1993, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant did not appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the April 1993 decision became final 
because the appellant did not file a timely appeal.

The claim for entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in July 1999.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001).  
The Board notes, as an aside, that the definition of "new 
and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As an initial matter, the Board notes that the appellant 
originally sought to reopen her claim on the basis that the 
veteran had been a prisoner of war and that she was therefore 
entitled to DIC benefits under the provisions of the Former 
Prisoners of War Benefits Act of 1981, and the Veterans 
Benefits and Services Act of 1988.  Former Prisoners of War 
Benefits Act of 1981, Pub. L. No. 97-37, 95 Stat. 935 (1981); 
Veterans Benefits and Services Act of 1988, Pub. L. 100-322, 
102 Stat. 487 (1988).  However, VA was not able to verify the 
veteran's POW status, and the appellant therefore is not 
entitled to the protection of above-cited laws.  Accordingly, 
the Board will proceed with an analysis as to whether the 
appellant's claim may be reopened on the basis of the 
submission of new and material evidence.

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service private medical records, numerous 
reports of VA examination, several lay statements, the 
appellant's own statements in testimony and in writing, as 
well as the testimony of the veteran's daughter.  The RO 
found that there was no evidence relating the veteran's death 
to his active military service, and the claim was denied.

After the denial of her claim for service connection for the 
cause of the veteran's death, the appellant sought to reopen 
the claim in July 1999.  Evidence received since the last 
final RO decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Since submitting her application to reopen her claim for 
service connection for the cause of the veteran's death, a 
certification of the veteran's death certificate from the 
Office of the Municipal Civil Registrar, in the municipality 
of Santa Lucia, in the Province of Ilocos Sur, Philippines, 
has been associated with the file.  Other newly submitted 
evidence includes a February 1989 medical certificate from 
Modesto A. Pacquino, M.D., which diagnoses the veteran with a 
post shrapnel wound to the right ankle; atrophy and ankylosis 
secondary to the post shrapnel wound; mild CVA (stroke), with 
right-sided weakness; cataract, immature, bilateral; and 
generalized arteriosclerosis.  Newly submitted evidence also 
includes statements written by Alfredo A. Cadena, M.D., the 
veteran's long-time private physician, dated in September 
1976, January 1976, July 1973, and August 1970, which 
indicate that he was treating the veteran for difficulties 
with residuals of his right ankle wound.  

A January 1946 private consultation record showing that the 
veteran's right ankle was partially ankylosed, with a chronic 
ulcer, secondary to an old shell fragment wound has also been 
associated with the file.  Other newly received evidence  
includes a clinical abstract from the Region I Department of 
Health in the Philippines, which demonstrates treatment dated 
from the January 1946 consultation noted above to November 
1992, the date of his death, primarily for difficulties 
associated with his right ankle and for cardiovascular 
problems.  The Board notes that the date of the last 
treatment for difficulties associated with the right ankle 
wound is February 1989.  Additionally received evidence also 
includes a copy of the veteran's June 1946 discharge from the 
Philippine Army, and a certification of his Philippine Army 
records.

Other newly submitted evidence includes the admission log of 
his final hospital stay prior to his death, a certified 
statement from the hospital indicating that the veteran's 
clinical records for his final hospital stay no longer exist, 
and a September 15, 2003, opinion by Ricardo E. Nocilo, M.D., 
the veteran's treating physician which, in pertinent part, 
states, "[i]t is my opinion based on a review of the records 
that the cause of death might be more due to pulmonary 
embolism because of factors of senility, immobility, and 
chronic non-healing shrapnel wound at right ankle."

Finally, newly received evidence also includes both the 
appellant's and her daughter's statements, both in writing 
and in testimony before the Board.  The appellant and her 
daughter assert that the veteran died as a result of his 
wartime injury to the right ankle.  

In evaluating the additionally submitted evidence, the Board 
finds first that the statements written by Dr. Cadena are not 
new, as they were already of record and have previously been 
considered.  Additionally, the Board finds that while the 
certification of the veteran's death certificate, the 
February 1989 record from Dr. Pacquino, the January 1946 
private consultation record, and the clinical abstract dated 
from January 1946 to November 1992, are new in the sense that 
they have not previously been considered, they are not 
material, as they are cumulative of evidence already 
considered and do not relate the veteran's cause of death to 
his service.  Therefore, they do not establish a fact 
necessary to substantiate the claim, and the claim cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).  Similarly, while the copy of June 1946 discharge 
from the Philippine Army, the veteran's final hospital 
admission log, and the certified statement from the hospital 
indicating that his clinical records from that stay no longer 
exist are new, in the sense that they have not previously 
been considered, they are not material, as they do not relate 
the veteran's cause of death to his service.  Finally, the 
statements of the appellant and her daughter relating the 
cause of the veteran's death to his service are new, but not 
material.  The appellant and her daughter, as laypersons 
without ostensible medical expertise, are not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While they can 
describe symptoms (including worsening of symptoms) that the 
veteran experienced, they lack the medical competence to 
relate his cause of death to a particular circumstance, such 
as any in-service right ankle injury.  

Significantly, however, the September 2003 opinion by Dr. 
Nocilo which suggests that the veteran's death was caused by 
a pulmonary embolism due at least in part to his right ankle 
wound is evidence that is both new and material.  This 
statement was not previously considered by agency decision 
makers, is not cumulative or redundant, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the 
claim for service connection is reopened.  This does not mean 
that service connection is granted.  Rather, the merits of 
the claim for service connection will have to be reviewed on 
a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussion in the statement of the case 
essentially considered the appellant's claim on the merits.  
Also, the appellant has provided arguments addressing her 
claim on the merits.  The Board therefore finds that, given 
that the appellant had adequate notice of the applicable 
regulations, she would not be prejudiced by the Board's 
review of the merits of the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran's widow claims service connection for the cause 
of his death in order to establish entitlement to Dependency 
and Indemnity Compensation (DIC).  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2004).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2004).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2004).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including diseases such as diabetes 
mellitus and hypertension, if they are shown to be manifest 
to a degree of 10 percent or more within one year following 
the veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in November 1992.  A November 1992 death 
certificate listed his cause of death as cardiac arrest, 
secondary to either pulmonary embolism or myocardial 
infarction, with diarrhea as a significant condition 
contributing to death.  

At the time of the veteran's death, service connection was in 
effect for complete ankylosis of the right ankle, and for an 
ulcerating scar secondary to a gunshot wound, rated as 30 
percent and 10 percent disabling, respectively, for a 
combined disability rating of 40 percent.  Service connection 
has not been established for any of the conditions listed on 
the death certificate, and none of those conditions was 
incurred in or aggravated by the veteran's many periods of 
active service.  Nor did a pulmonary embolism or myocardial 
infarction manifest to a compensable degree within one year 
after separation from service to warrant service connection 
for the cause of the veteran's death on a presumptive basis.  

The appellant's primary argument is that the chronic 
ulcerating scar, for which service connection was already in 
effect at the time of his death, contributed to pulmonary 
embolism or myocardial infarction, the cited likely causes of 
his death.  In support of this claim, she points to a 
September 2003 letter written by Ricardo E. Nocilo, M.D., the 
physician who treated the veteran prior to the veteran's 
death, in which he states that, based on a review of the 
records, "the cause of death might be more due to pulmonary 
embolism because of factors of senility, immobility, and 
chronic nonhealing shrapnel wound at right ankle."  

After receiving this opinion, VA arranged for a review of the 
veteran's file, and requested a medical opinion regarding 
whether the veteran's service-connected ankylosis of the 
right ankle and ulcerating scar, secondary to a gunshot 
wound, were contributory to his death.  The VA examiner found 
that it was less likely than not that such a relationship 
existed between the veteran's service-connected disabilities 
and the cause of his death.  Specifically, the examiner found 
that the veteran had previously been diagnosed to have 
hypertension, coronary insufficiency, CVA, and, at the time 
of his death, severe pneumonia, malnutrition and diarrhea, 
and that these conditions were likely the contributing 
factors to his death.  The examiner then opined that, 
assuming that he did have a pulmonary embolism, it was most 
likely related to his cardiovascular problems rather than to 
the ankylosis of his right ankle or the ulcerating scar, 
secondary to a gunshot wound.  The rationale provided for 
this opinion was that, in the presence of a chronic 
ulcerating wound, a pulmonary embolism may occur where there 
is development of venous thrombosis, and more specifically, 
where there is deep venous thrombosis or thrombophlebitis in 
the popliteal or leg level or higher.  In this case, the 
veteran had not manifested such thrombosis, and nowhere in 
his medical reports was such thrombosis mentioned. 

The Board notes that it is not clear which records Dr. Nocilo 
reviewed, given that a December 2004 letter from the Santa 
Lucia Hospital, in which the veteran passed away, indicates 
that the veteran's clinical records no longer exist and were 
likely destroyed in a 1992 flood.  The Board further notes 
that Dr. Nocilo did not give an adequate rationale for why he 
believed that "the cause of death might be more due to 
pulmonary embolism because of factors of senility, 
immobility, and chronic nonhealing shrapnel wound at right 
ankle."  In comparison, the VA examiner documented the 
numerous medical records he considered in rendering his 
opinion, and provided an adequate rationale for his opinion, 
and for these reasons, the Board finds the VA examiner's 
opinion to be more probative than that submitted by Dr. 
Nocilo.  Additionally, the Board finds particularly probative 
the fact that there are no medical records which show that 
the veteran received any treatment for his right ankle 
conditions for more than three years before his death.  This 
certainly suggests that his right ankle conditions were not 
considered to be a significant factor contributing to his 
death.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board has also considered the appellant's and her 
daughter's assertions that the veteran's right ankle 
conditions contributed to his death.  The appellant and her 
daughter, however, as laypersons, are not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, the evidence shows that the veteran developed either 
pulmonary embolism or myocardial infarction, the likely 
primary causes of the cardiac arrest which led to  his death, 
many years after service.  The contributory cause of death 
was diarrhea.  This condition also developed many years after 
service, was not caused by any incident of service or by the 
established service-connected disorders, and there is no 
evidence that it was related to any in-service incurrence of 
diarrhea.  The Board finds that the evidence shows that the 
service-connected complete ankylosis of the right ankle and 
the chronic ulcerating scar, secondary to a gunshot wound 
were not principal or contributory causes of death.  The 
weight of the evidence shows that no disability incurred in 
or aggravated by service either caused or contributed to the 
veteran's death.  As a preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2003 and 
August 2004; rating decisions in May 2002 and in February 
2003; a statement of the case in May 2003; and supplemental 
statements of the case in January 2004, October 2004 and in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical opinion on the issue on 
appeal.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

New and material evidence has been submitted and the claim 
for service connection for the veteran's cause of death is 
reopened.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


